Title: To Thomas Jefferson from Bernard Peyton, 17 December 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dr Sir,
Richd
17 Decr 1824
Dr Blaettermann, & his family, arrived here on Wednesday, from New York, and would have proceeded directly on to Charlottesville, but for the detention of his goods & chattels, on their passage from New York, he is desirous of waiting their arrival here, in order that he may designate the different packages it will be best to send by Land & water—he will propably leave here early next week—I have introduced him to Visitors, Johnson, Cocke, Loyal & Cabell, & to all our most respectable people, who have shown him & his family very distinguished attention—we are all quite pleased with him thus far, & so are the members of the Legislature, to a great many of whom he has been introduced.  Mr. Long I suppose is with you before this—the other three are not yet heard of—I recd by last mail bill lading, from Genl Dearborn, collector of Boston, for five Cases & one Cask Wine, from Marseilles, to your address, which shall be forwarded to you immediately on arrival, I hope the former Shipment are safely to hand before this.Most respectfully Dr sirYour Obdt: Sevt:Bernard Peyton